Case 1:19-cv-00044-LPS Document 270 Filed 03/24/20 Page 1 of 2 PageID #: 9425



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


CIPLA LTD. AND CIPLA USA, INC.,
                                                     Civil Action No. 19-044-LPS
                           Plaintiffs,
        v.


AMGEN INC. AND TEVA PHARM,
USA, INC.,

                           Defendants.


                                         NOTICE OF SERVICE

       The undersigned hereby certifies that copies of the following document,

       THIRD PARTY ASCEND LABORATORIES, LLC’S OBJECTIONS AND
       RESPONSES TO PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS

were served upon the attorneys listed below on this 24th day of March, 2020 prior to 6:00 p.m.

EST:

VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL and U.S. MAIL
Sue L. Robinson                                   David Lansky
Brian E. Farnan                                   HUGHES HUBBARD & REED LLP
Michael J. Farnan                                 One Battery Park Plaza
FARNAN LLP                                        New York, NY 10004
919 North Market Street, 12th Floor               david.lansky@hugheshubbard.com
Wilmington, DE 19801
srobinson@farnanlaw.com                           Attorneys for Plaintiffs
bfarnan@farnanlaw.com
mfarnan@farnanlaw.com

Attorneys for Plaintiffs
Case 1:19-cv-00044-LPS Document 270 Filed 03/24/20 Page 2 of 2 PageID #: 9426



                                          VIA ELECTRONIC MAIL
                                          James Dabney
                                          Patrice Jean
                                          Dina Hoffer
                                          Deanne Cevasco
                                          Lynn Russo
                                          Richard Koehl
                                          HUGHES HUBBARD & REED LLP
                                          One Battery Park Plaza
                                          New York, NY 10004
                                          james.dabney@hugheshubbard.com
                                          patrice.jean@hugheshubbard.com
                                          dina.hoffer@hugheshubbard.com
                                          deanne.cevasco@hugheshubbard.com
                                          lynn.russo@hugheshubbard.com
                                          richard.koehl@hugheshubbard.com

                                          Attorneys for Plaintiffs




Dated: March 24, 2020

Stephen R. Auten                        /s/ Kenneth L. Dorsney
Roshan P. Shrestha, Ph.D.             Kenneth L. Dorsney (#3726
TAFT STETTINIUS & HOLLISTER LLP       MORRIS JAMES LLP
111 East Wacker Drive                 500 Delaware Avenue, Suite 1500
Suite 2800                            Wilmington, DE 19801
Chicago, IL 60601                     (302) 888-6800
312-527-4000                          kdorsney@morrisjames.com
sauten@taftlaw.com
rshrestha@taftlaw.com                 Attorneys for Third Party
                                      Ascend Laboratories LLC




                                      2
